THE defendant was indicted for an assault and battery on Samuel Barclay.
The defendant was a city watchman and arrested the prosecuting witness at a house in Fifth street, between Orange and Tatnall, about half past 11 o'clock at night. Barclay resisted and afterwards fled. Lafferty struck him several times with a stick. When, arrested Barclay was seated with others at a table playing dominoes and drinking beer.
The case rested on the questions whether the defendant arrested Barclay under circumstances requiring the interference of the police officers; and whether, after the arrest, he used unnecessary force and violence in attempting to carry him to a place of custody.
By the Court. — The watchmen of Wilmington are officers to put a stop to disorder in that city; and if necessary, to arrest and detain disorderly and riotous persons. Such officers have the right, and it is their duty, to arrest all drunken and disorderly persons who are disturbing the public peace. It is their duty to arrest even persons who are not drunken, if by their noise and disorder they are disturbing the public peace and annoying the citizens generally. It has been held to be an indictable offence to blow a trumpet at night through the streets. And if these and all other peace officers were prompt in discharging their duty, there would be fewer indictments of disorderly houses, and fewer complaints of disorderly conduct, leading to riots and breaches of the peace. The entry of such houses by the officers to suppress disorder, and the arrest of disorderly persons therein, is commendable; and for the public good such officers ought to have every reasonable countenance and protection by the court and jury. The limit to that protection is where the officer abuses his power by arresting a person who is not disorderly or connected with disorderly persons; or who does not resist, or make force necessary. The officer has no right to use force where no force is necessary, or reasonably anticipated to be necessary; nor ever to beat an unresisting man. For such abuse of authority he would be very properly held responsible even to anexemplary extent; but where he keeps within the line of his duty he is entitled to protection. The jury will judge of this matter from the evidence.
                                  Verdict guilty — fine $5 and costs. *Page 492